Citation Nr: 0738596	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-26 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher (greater than 50 percent) rating 
for post-traumatic stress disorder (PTSD) for accrued 
benefits purposes.

2.  Entitlement to the award of an effective date earlier 
than May 14, 2003, for the award of service connection for 
PTSD for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her two sons, and her daughter

ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran died in May 2005 of gastric 
cancer unrelated to the instant claims.  The appellant is the 
veteran's surviving widow.  This appeal originally included 
an appeal of denial of service connection for the cause of 
the veteran's death.  However, at a March 2007 hearing before 
the undersigned Veterans Law Judge, the appellant withdrew 
this claim, and it is therefore no longer on appeal.


FINDINGS OF FACT

1.  The veteran's PTSD was evidenced by good grooming; 
normal, goal-oriented speech; frustrated mood; inappropriate 
affect; flight of ideas; delusions with paranoid and 
religious themes; poor insight; and impaired judgment.  

2.  The veteran's claim to reopen a previously denied claim 
of service connection for PTSD was received no earlier than 
May 14, 2003.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for an award of an effective date prior to 
May 14, 2003, for the award of service connection for PTSD 
were not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2005 and June 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The RO specifically 
requested that the appellant submit any evidence she had 
pertaining to her claims.  The RO also provided a statement 
of the case (SOC) reporting the results of its reviews of 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO previously obtained the 
veteran's service medical records (SMRs), and VA and private 
medical records, and secured an examination in furtherance of 
the veteran's earlier claim for service connection for PTSD.  
Given the nature of the current claim, namely for accrued 
benefits based on the record as available on the veteran's 
death, VA has no duty to inform or assist that was unmet. 

II.  Background

The veteran served as a vehicle mechanic in the Air Force in 
Korea during the Korean conflict.  His post-service medical 
record shows he was diagnosed with paranoid schizophrenia in 
the late 1950s.  He was hospitalized several times for 
treatment.  Service connection for what was claimed as a 
"nervous condition" and diagnosed as schizophrenic 
reaction, chronic, undifferentiated type, was first denied in 
a rating decision dated in August 1959.  The veteran's claim 
for service connection for PTSD was initially denied in a 
rating decision dated in May 1994.  It was denied again by 
the RO in a rating decision dated in March 1996 because the 
veteran had failed to submit new and material evidence 
sufficient to reopen the previously denied claim.  

The veteran appealed the denial to the Board, which, in April 
1998, also denied service connection for PTSD because the 
veteran had not been diagnosed with PTSD.  Following the 
Board's denial of service connection, the veteran submitted a 
motion for reconsideration of the Board's decision. The 
veteran's motion was denied by the Board in August 1998.  
Notwithstanding the Board's denial of the veteran's motion to 
reconsider, the Board notified the veteran in March 1999 that 
new regulations had been promulgated pursuant to Public Law 
105-111, granting the Board authority to revise Board 
decisions on the grounds of clear and unmistakable error 
(CUE).  The letter to the veteran specified that his earlier 
request for reconsideration would not be considered as a CUE 
motion unless he or his representative informed the Board in 
writing within 60 days that the veteran wished to have the 
previous motion to be so considered.  There is no indication 
in the record that the veteran ever responded to this letter 
or ever filed such a motion with the Board.  (Information was 
received from the veteran by the RO in May 2000 that the RO 
thought might represent an allegation of error in the 1998 
Board decision.  The RO wrote to the veteran in June 2000 and 
instructed him on how to file a motion with the Board.  There 
was no response.)  

Correspondence received from the veteran on May 14, 2003, was 
construed by the RO as another claim to reopen his claim for 
service connection for PTSD.  Evidence in support of the 
veteran's claim consisted of psychiatry progress notes from 
the VA Medical Center (VAMC) in Mountain Home, Tennessee.  
The notes show that the veteran was examined in the urgent 
care clinic and emergency room in September 2003.  The 
examiner noted the veteran's history of psychiatric 
complaints and treatment, including a history of auditory and 
visual hallucinations.  The veteran reported that he had 
nightmares and intrusive thoughts about the Korean War that 
had gotten worse since the recent wars in Afghanistan and 
Iraq.  He claimed to have been a machine gunner in Korea, and 
having seen "whole villages" wiped out.  He reported poor 
sleep disturbed by nightmares.  He expressed that he liked 
having contact with other people.  He denied decreased 
energy.  He endorsed auditory and visual hallucinations, and 
denied suicidal and homicidal ideations.  

On examination in September 2003, the veteran was found to be 
well-groomed and appropriately dressed, with good eye 
contact, and was pleasantly cooperative.  He was alert and 
oriented as to time, place, and person.  Speech was goal-
oriented and of normal rate and volume.  Mood was described 
as frustrated, with mild agitation and frequent expressions 
of frustration about his VA records.  Affect was termed 
inappropriate, often incongruent with mood; for example, 
laughing while expressing anger.  The veteran's thought 
process did not include suicidal or homicidal ideations.  The 
examiner noted delusions with paranoid and religious themes.  
Insight was described as poor, and judgment was described as 
impaired.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were psychosis not otherwise 
specified (NOS), possible PTSD.  There was no diagnosis in 
Axis II (personality disorders and mental retardation), or in 
Axis III (general medical conditions).  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
frustration over military records and financial difficulties.  
The Axis V (global assessment of functioning (GAF) score) 
report was 35.  The examiner noted that the veteran had 
previously refused antipsychotic medications but, at the 
urging of his family, had agreed to see a psychiatrist on an 
outpatient basis, and would think about taking medications if 
ordered.  

An addendum to this examination report was authored the 
following day by another physician who had also examined the 
veteran.  She agreed with the foregoing assessment and plan.  
The veteran expressed to this examiner that he did not have 
any psychiatric or psychological problem that could not be 
fixed by getting his record straightened out.  This examiner 
noted that the veteran had classic PTSD symptoms and 
psychotic symptoms, but had nonetheless been fairly 
functional until this time, albeit unable to keep a job.  The 
addendum concluded with a note that a PTSD clinic appointment 
had been made for the veteran because most of the complained 
of signs and symptoms were PTSD-related rather than 
psychotic.  

In January 2004 the RO again denied service connection for 
PTSD because there was no independent verification of the 
veteran's claimed stressors.  The veteran appealed this 
denial to the Board.  In a confusing May 2005 decision, the 
Board at first noted that the preponderance of the evidence 
was against a grant of service connection for PTSD.  The 
Board then noted that service connection for PTSD was 
warranted under the benefit-of-the-doubt doctrine (even 
though there was no confirmed diagnosis of PTSD and no 
verified stressors).  However, in its order, the Board noted 
that new and material evidence had been submitted to reopen 
the claim for service connection for PTSD "and to this 
extent only the appeal [was] granted" (emphasis added).  
Then, inexplicably, the Board granted entitlement to service 
connection for PTSD.  The veteran died on May 21, 2005; the 
appellant submitted a claim for Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits the 
following month.  

In a rating decision dated in November 2005, which was not 
reported to the appellant until February 2006, the RO 
implemented the Board's May 2005 decision granting service 
connection for PTSD, and awarded a 50 percent rating for 
accrued benefits purposes, effective as of May 14, 2003.  The 
RO decision also granted entitlement to special monthly 
pension (SMP) for accrued benefits purposes based on the 
veteran's need for aid and attendance, and established an 
effective date of April 14, 2005.  The RO also denied service 
connection for the cause of the veteran's death.  In a March 
2006 notice of disagreement (NOD), the appellant appealed the 
50 percent rating for PTSD, the effective date of the PTSD 
award, and the denial of service connection for the cause of 
the veteran's death.  As noted in the introduction, the 
appeal for cause of the veteran's death has been withdrawn 
and is not before the Board.  

III.  Analysis

As noted, the appellant has appealed the RO's November 2005 
decision implementing the Board's grant of service connection 
for PTSD, assigning a 50 percent rating effective May 14, 
2003, the date of receipt of correspondence taken to be a 
claim to reopen the veteran's service connection claim.  The 
appellant contends that the rating should be 100 percent, and 
that it should be effective sometime before the Board's April 
1998 denial of service connection for PTSD.  

A.  Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death ("accrued benefits"), and due and unpaid, 
will, upon the death of such person, be paid to a qualifying 
survivor.  38 C.F.R. § 3.1000(a).  Here, the appellant has 
been paid accrued benefits based on the assignment of a 50 
percent rating for PTSD.  The appellant contends, however, 
that the veteran's PTSD should have been rated as 100 percent 
disabling, and that she therefore is entitled to accrued 
benefits based on a 100 percent, not a 50 percent, rating.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Here, the only substantive evidence showing the veteran's 
degree of disability due to any PTSD is the report of the 
September 2003 examination and its addendum.  Applying those 
findings to the rating criteria, the Board finds that a 
rating higher than the assigned 50 percent is not warranted 
for the veteran's PTSD for accrued benefits purposes.  

The evidence clearly establishes there was occupational and 
social impairment in many areas, but not to the degree 
contemplated by the 70 percent rating.  The veteran clearly 
had effective family relations, as evidenced by the support 
shown and accepted by the veteran.  He also reported to his 
examiner that he liked having contact with other people.  
There is evidence of impaired judgment and mood, but no 
evidence of suicidal or homicidal ideation, and no 
obsessional rituals that interfered with routine activities.  
There also was no evidence of speech that was intermittently 
illogical, obscure, or irrelevant; no evidence of near-
continuous panic or impaired impulse control; no evidence of 
spatial disorientation; and no evidence of neglect of 
personal appearance and hygiene.  

In sum, while the veteran did demonstrate some of the 
criteria associated with the higher, 70 percent rating 
criteria, the Board finds that the veteran's disability 
picture more nearly approximated the criteria for the 
presently assigned 50 percent rating than for the criteria 
required for the next higher rating of 70 percent.  
Therefore, an increased rating is not warranted for the 
veteran's service-connected PTSD for accrued benefits 
purposes.

B.  Effective Date

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Here, the RO has established an effective date for service 
connection for the veteran's PTSD and its 50 percent rating, 
and therefore for the appellant's accrued benefits, of May 
14, 2003, the date of receipt of correspondence from the 
veteran taken to be a claim to reopen his PTSD service 
connection claim.  Since the law provides that the effective 
date of an evaluation and award of compensation based on a 
claim re-opened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later, the effective date can be no earlier than the 
currently assigned May 14, 2003.  The RO accepted this date 
as the date a claim to reopen was filed, even though the 
veteran did not then indicate that the papers filed on that 
date were meant to be a claim to reopen.  Such an indication 
was not made until November 2003 when the veteran wrote to 
the RO and affirmatively stated, "I wish to claim service 
connection for PTSD."  Assignment of an earlier effective 
date of the award of service connection for accrued benefits 
purposes of the veteran's PTSD is therefore not warranted.  

The appellant contends that, because the rating criteria used 
for evaluating the veteran's PTSD are the same as the 
criteria used for evaluating his nonservice-connected 
paranoid schizophrenia, the effective date should somehow be 
back in the 1950s when he was first diagnosed with 
schizophrenia.  This argument is unavailing because the facts 
are that the veteran was never service connected for 
schizophrenia, and that he was not diagnosed with PTSD.  

The appellant also contends that the Board improperly denied 
service connection for PTSD in its April 1998 decision.  This 
argument is also unavailing.  First, the veteran moved for 
the Board to reconsider that decision shortly after it was 
rendered, and the motion was denied.  The only other options 
remaining after the Board's denial of the motion to 
reconsider were an appeal to the United States Court of 
Appeals for Veterans Claims (Court), and a motion on the 
grounds of CUE.  

The veteran did not appeal the 1998 denial to the Court.  The 
year after it denied the veteran's motion to reconsider its 
1998 denial of service connection for PTSD, the Board, sua 
sponte, invited the veteran to submit a CUE claim, but he did 
not do so.  Moreover, while the appellant stated in her 
substantive appeal that she believes the Board improperly 
denied service connection for PTSD in its April 1998 
decision, this statement does not constitute a separate 
motion of CUE.  It does not constitute a CUE motion because 
it does not, as the regulation requires, set forth the 
alleged CUE, or errors of fact or law, in the Board decision; 
the legal or factual basis for such allegations; and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404.  


ORDER

Entitlement to a higher rating for PTSD for accrued benefits 
purposes is denied.

Entitlement to an earlier effective date for the award of 
service connection for PTSD for accrued benefits purposes is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


